Weiss and Mikoll, JJ.,
dissent and vote to affirm in a memorandum by Mikoll, J. Mikoll, J. (dissenting). In our view there should be an affirmance. There is evidence in the record that the trial delay was occasioned by defendant’s own act in absenting himself from the trial. He was present in the courtroom for arraignment and informed of the serious charge made against him. County Court, based on documentary evidence, found defendant to be untruthful and did not credit his claims that he did not know when he was to return to court for trial and that he lived openly and notoriously in the City of Albany during the 13-year period. The concession by the People that defendant lived openly and notoriously did not cover the entire 13-year period but only the later years. Evidence that the police actively attempted to serve the bench warrant on defendant after his failure to appear for trial supports County Court’s determination. Detective Donald Gavigan of the Albany City Police Department testified that, among other things, he searched for defendant on over 100 occasions at his home and at neighborhood meeting places in an effort to execute the bench warrant but was unable to locate defendant.
County Court, as fact finder, had the right to reject defendant’s claim that he lived openly and notoriously in the city during all of the 13-year period. Defendant was unable to produce any evidence except his own testimony that he resided openly and notoriously at any specific address after the date of his arraignment in 1973 until, at least, 1979 or 1980. *889Defendant’s documentary proof of his actual • residence after 1979 or 1980 was somewhat equivocal and did not conclusively negate the conclusion that the police were exercising due diligence to apprehend him in the circumstances.
Concerning the issue of whether the extended delay prejudiced defendant’s alibi defense, it is significant that there is no factual evidence in the record that defendant had a bona fide alibi defense. At trial, defendant did not testify that he was not at the scene at the time of the commission of the crime, but merely denied that he committed it. He did not ask for an adjournment of the second trial for time to ascertain the location or availability of the claimed alibi witnesses. There is no showing that defendant made a good-faith and diligent effort to locate them. County Court cannot be said to have improperly concluded that defendant’s statutory and constitutional rights to a speedy trial were not violated on this record.